The Chief Justice
delivered the opinion of the court. We are of opinion the circuit court was correct in refusing to reject the account of the plaintiff in that court, so far as it related to interest. The cases of South vs. Leavy, Hardin 518, and of Harrison vs. Handly, 1 Bibb, 446, relied upon to prove that the circuit court erred upon this point, do not support the position.
Those were cases arising upon a contract for the sale of merchandise in this state, and establish the doctrine, that interest cannot be allowed on a merchant’s account, accor-«mg to the law os this state. But the contract in this case appears to have been made in Pennsylvania, and most unquestionably the law of the place where tbe contract was naaae, must govern the contract in this respect. And as it was not proven that by the laws of Pennsylvania, interest was not recoverable in a case like the present, the court was not authorised to say that, according to the law of that state, even the plaintiffs were not entitled to interest: 1 Co-myns on contracts, 161-2. Besides, it was proven in this case, that it was customary in the course of the trade between the merchants of Pennsylvania and those of this country, for the former to charge and the latter to pay interest upon the amount due for merchandise from the time when it became payable, and perhaps this, circumstance ought to make cases of this kind an exception from the general rule, which forbids the recovery of interest upon merchant’s accounts.
Judgment affirmed with costs and damages.